Citation Nr: 1544123	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  12-14 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for Hepatitis C (HCV).


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to February 1972.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from an August 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In August 2002, the RO denied service connection because there was no evidence that the Veteran's HCV was related to service.  A notice of disagreement was received in August 2002.  By letter dated May 2003, the Veteran's representative restated the Veteran's disagreement with the August 2002 decision.  A deferred rating decision was issued in June 2011, pending a VA examination.  Following the VA examination, the DRO considered de novo the evidence of record and issued a statement of the case (SOC) in June 2012, which denied service connection for HCV based on evidence from 2002 to 2011.  The Veteran appealed in June 2012.  On appeal, in June 2014, the Board remanded the claim in order to associate the Veteran's July 2011 VA examination and VA treatment records with the claims file, and obtain an updated VA medical opinion.  The Board finds that there has been substantial compliance with the remand instructions and appellate review may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a Board remand confers on the claimant, as a matter of law, a right to compliance with remand instructions).

The Veteran has waived AOJ review of additional evidence and therefore, the Board may continue this appeal without prejudice to the Veteran. See 38 C.F.R. §§ 19.37 and 20.1304 (2014).

Finally, the Board notes that the Veteran is not represented in his current appeal, but is proceeding pro se.  When this matter was last before the Board, the Veteran was represented by a Veterans' Service Organization (VSO), specifically the Veterans of Foreign Wars of the United States (VFW).  In November 2014, VFW filed an Informal Hearing Presentation on the Veteran's behalf setting forth arguments in support of the Veteran's appeal.  However, in May 2014, the Veteran had submitted a VA Form 21-22 appointing the Military Order of the Purple Heart as his representative (which had the effect of revoking his appointment of VFW as representative).  While the form contains a signature in the box for a VSO representative, the VSO submitted a June 2014 letter indicating that it had "not acted on behalf of the appellant in any way" and withdrawing as representative.  Given this state of the record, the Board sent the Veteran an August 2015 letter explaining the above and requesting that he clarify his intentions regarding representation.  The August 2015 letter to the Veteran specifically informed him that, if he did not respond within thirty (30) days, the Board would presume that he intended to proceed pro se and would proceed to the merits of his claim.  The Veteran has not responded to the August 2015 letter, so the Board will proceed to the merits.


FINDING OF FACT

The Veteran's HCV was not manifest during active service, or within the first post-service year, and is not shown to be otherwise related to his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for HCV have not been met. 38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated March 2002.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service personnel records (SPRs), service treatment records (STRs), and post-service private and VA treatment records have been obtained and are contained in the Veteran's claims file.  

The Veteran was also afforded a VA examination, dated July 2011, and VA obtained a medical advisory opinion dated August 2014.  The Board finds the examination and medical opinion to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Legal Criteria

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed.Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to this claim.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a).  Generally, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection also may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, service connection may not be established for a disease or disability resulting from the abuse of alcohol or drugs.  38 C.F.R. § 3.301(c)(3)(d) (2014); see 38 U.S.C. § 105(a) (line of duty and misconduct); 38 C.F.R. 3.1(m) (2014) (defining "line of duty").  "Drug abuse" is defined, in relevant part, as the use of illegal drugs. 38 C.F.R. § 3.301(c)(3)(d).

III.  Analysis

The Veteran has a current diagnosis of HCV.  He contends that although he did not receive a diagnosis during service or within one year following service, his HCV should be service connected because he was exposed to blood and bodily fluids while serving as a combat medic.  The Veteran's DD 214 confirms that his military occupational specialty (MOS) was a medical corpsman.  He is noted to be a combat Veteran awarded the Purple Heart with one oakleaf cluster, and a Combat Medical Badge.

The Board credits the Veteran's statements regarding his experiences as a combat medic, including exposure to bodily fluids, see 38 C.F.R. § 3.304(d), so the first two prongs of the service connection analysis are met.  Therefore, the only issue in this case is whether the evidence establishes the Veteran's HCV was caused by, or otherwise related to his active service, to include his duties as a combat medic.  The Board finds it does not.

The Veteran's service enlistment exam was unremarkable.  His February 1972 separation examination indicated an acute brain disorder secondary to drug abuse manifested by hallucinations and looseness of associations.  His stress level at the time was considered routine military duty reinforced or enhanced by use of hallucinogens.  The report noted a predisposition to drug use and a long history of drug abuse.

STRs and SPRs were reviewed and establish a history of drug abuse in service, but contain no evidence of or treatment for symptoms that might be associated with HCV.  At that time, his drug abuse was reported to include LSD, amphetamines, and tranquilizers.  In March 1970, records indicate the Veteran received multiple fragment wounds to his arms, legs, and abdomen due to hostile action in Vietnam.  No arteries were affected.  Treatment included debridement.  In December 1971, following an LSD overdose incident in which he was high for four days, the Veteran was tranferred to the U.S. Army hospital in Landstuhl, Germany.  When his condition improved, the Veteran was placed on minimal duty.  The event resulting in treatment at the Army hospital was not considered line of duty due to the Veteran's own misconduct.  

While post-service treatment records do not document an official date of diagnosis, the Veteran stated he was diagnosed with HCV in 1985.  Alternatively, his claim for service connection filed in 2001 indicated that he was diagnosed in 1990 and that he began treatment for his condition in October 1999.  Private treatment records dated December 1998 show the Veteran had a liver biopsy which confirmed a diagnosis of HCV at that time.

In 2004, the Veteran established treatment at the Saginaw VAMC for a number of medical conditions, including HCV.  There are no statements or other references contained in his VA treatment records that suggest the Veteran's HCV was contracted while engaged in his duties as a combat medic.

In July 2011, the Veteran received a VA examination of the liver, gall bladder and pancreas.  At that time, the July 2011 VA examiner noted risk factors for contraction of HCV including: 1) drug abuse of marijuana, heroin, opium, hashish, cocaine-nasal, before and after Vietnam, and a current smoker of marijuana; 2) prior alcohol abuse; 3) mental health issues, including PTSD and depression; and 4) occupational risk as an Army combat medic. 

Following a complete review of the Veteran's history as presented by his statements and claims file, the examiner concluded that his HCV was less likely than not caused by or a result of military service.  She based this opinion on the Veteran's statement that he was diagnosed in 1985, 13 years after alleged exposure.  She noted the Veteran had multiple risk factors for exposure to HCV and discussed medical research which showed that, since the 1990's, injection drug use has been the principal mode of transmission of HCV.  Transmissions due to occupational exposure to HCV are less than 0.3%.  The examiner opined that, due to the time line of diagnosis and the risk factors for exposure to HCV, the HCV was less likely than not related to his military service.

In August 2014, pursuant to remand instructions, an independent VA medical opinion was obtained.  Based on a review of all available records, the examiner opined that it was at least as likely as not that the Veteran's claimed risk factors, to include drug abuse and indiscriminate social behavior, lead to, was the primary cause for and nexus to his acquired HCV.  She noted that current CDC statements conclude that "HCV is transmitted through parenteral exposures to contaminated blood, usually through use of injection drugs (sharing of needles or works), and to a lesser extent through exposures in health-care settings as a consequence of inadequate infection-control practices."  She noted that the current medical literature and the medical community also agree that professional healthcare providers are at a greater risk of contracting Hepatitis than non-healthcare providers because of the added risk of contact with blood and bodily fluid from viral infected individuals.

However, she noted that this Veteran's claims file, clinical files and VA medical notes clearly and unmistakably demonstrated his strong association with drugs, the far more common and most likely means of transmission.  Therefore, it would be mere speculation to assume that the Veteran's MOS as a medic, was the cause of his acquired HCV when compared to his proclivity for drugs and possible indiscriminate behavior while under the influence.  She noted that current medical literature strongly associates injecting drug use as well as "snorting of cocaine by shared use of straw or rolled-up paper as a risk factor because it causes microscopic bleeding of nasal mucosa", as the most common transmission routes for viral transmission.  Therefore, it is as least as likely as not that the Veteran's claimed risk factors, to include drug abuse, was the primary cause for and nexus to his acquired HCV.  Additionally, the medical literature was silent with respect to contracting HCV from shell fragments and, therefore, presumed less likely the cause of his HCV.  

The Veteran asserts he had exposure to blood and bodily fluids as a combat medic in Vietnam as well as receiving multiple shrapnel wounds.  He believes that the VA may not give more weight to the opinions that his HCV is more likely due to substance abuse than exposure to blood products as a medic, and that he is entitled to the benefit of the doubt.  Yet, he has merely asserted a medically plausible connection rather than providing any reasoned analysis or opinion tending to establish that his current HCV is at least as likely as not due to his in-service exposure to bodily fluids.  The Veteran, although he had medical training in the military and so has some competence on medical matters, must offer something more than a conclusory statement that he got HCV from his work as a combat medic, particularly where the diagnosis of HCV requires diagnostic testing which first showed HCV well after his service, he had multiple other risk factors for the condition, and the record contains well-reasoned, contrary opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  To date, neither the Veteran nor his representative has offered any other evidence or reasoned analysis, even of a general medical nature, for the Board to consider in this regard.

The Board finds the VA examiner opinions persuasive on the issue of whether or not the Veteran contracted HCV from exposure to blood and other bodily fluids while acting as a medic during active service.  Both the July 2011 VA examiner and the August 2014 VA examiner based their opinions on current medical knowledge, which establishes that transmission of HCV is mostly parenteral.  Specifically, injecting-drug use and nosocomial transmission dominate the transmission rates of infection.  Even though there is some evidence of in-service drug use and the examiner did not distinguish between in-service and post-service drug use, service connection may not be established based on that in-service drug use.  38 C.F.R. § 3.301(d).

While the Veteran's claim that he was infected with HCV due to exposure to blood and bodily fluids as a combat medic is acknowledged by the VA examiner and noted as a possible mode of transmission, current medical knowledge outlined above suggests that his exposure to IV and nosocomial cocaine use presents a medically greater likelihood of contamination.  From the July 2011 and August 2014 medical expert's reviews, the Veteran's STRs do not reflect reports of medical evidence of HCV during active service.  The medical findings by two examiners that a particular claimed means of transmission is less likely than not, particularly combined with an opinion that an alternative means of transmission is most likely, is enough to find that the preponderance of the evidence is against the claim.

In reaching this conclusion, the Board notes that VA Training Letter 01-02 (Apr. 17, 2001), at 3-4, sets forth the VA-recognized and medically determined risk factors for hepatitis C as follows:

(a) transfusion of blood or blood product before 1992, (b) organ transplant before 1992, (c) hemodialysis (d) tattoos, (e) body piercing, (f) intravenous drug use (with the use of shared instruments), (g) high risk sexual activity ..., (h) intranasal cocaine use (also with the use of shared instruments), (i) accidental exposure to blood products as a healthcare worker combat medic or corpsman by percutaneous (through the skin) exposure or on mucous membrane, and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles or the sharing of toothbrushes or shaving razors.

The evidence is against finding that the Veteran had risk factors (a), (b), (c), (e), or (j).  While the August 2014 examiner noted that the Veteran did have tattoos, she explained that the evidence indicated that this risk factor post-dated his diagnosis, so it was ruled out as a means of transmission.  Of the remaining risk factors, the August 2014 VA examiner specifically opined that the use of intravenous drugs and/or exposure through intranasal cocaine use were the most likely means of transmission.  While factors (g) (high risk sexual activity) and (i) (accidental exposure to blood products) were noted to exist, they were deemed to be relatively improbable means of transmission on the medical evidence of record.  This conclusion was based on an accurate medical history, the examiner's medical training and knowledge, and relevant medical literature.  In contrast, the Veteran has only offered his own assertion, without any supporting analysis or medical literature, that he contracted HCV due to exposure to blood during his time as a combat medic.  The Board assigns greater weight to the VA examiners opinions.  See Nieves-Rodriguez, 22 Vet. App. at 304; Owens, 7 Vet. App. at 433.

As the preponderance of evidence is against finding that the Veteran's HCV disability was incurred in or caused by his time in active service, the claim must be denied.  The evidence is not so equally balanced in this case as to warrant a grant of equipoise.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for Hepatitis C is denied.





____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


